Citation Nr: 0124213	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE 

Whether new and material evidence has been submitted to 
reopen a claim of service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from November 1944 to May 
1946, from January 1947 to January 1950, and from November 
1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

As a point of clarification, the Board notes that the 
statements offered by the veteran's service representative in 
August and September of 2001 describe the veteran's appeal as 
involving two issues.  One of the issues enunciated was 
whether new and material evidence has been submitted for 
service connection for a passive aggressive disorder.  That 
issue was not certified for appeal by the RO, and for the 
reasons discussed below, the Board finds that that issue is 
not presently on appeal. 

The Board observes that the veteran made a claim for 
"nervousness," received by the RO in September 1999.  This 
was initially construed as a claim for passive aggressive 
disorder.  In a Notice of Disagreement (NOD) received by the 
RO in February 2000, the veteran articulated that his 
intended claim was for PTSD, and not for passive aggressive 
reaction.  The RO then developed the case and awarded service 
connection for PTSD in an October 2000 rating decision.  In a 
December 2000 letter, the veteran stated that he had no 
quarrel with his rating evaluation, but that he disagreed 
with the effective date.  By letter in March 2001, the 
veteran formally withdrew his December 2000 NOD, thus 
terminating his appeal with respect to PTSD.  Therefore, the 
only issue presently certified for appeal is the veteran's 
remaining claim of service connection for varicose veins.

As a final observation, the Board notes that the veteran had 
at one point requested a hearing in connection with his 
appeal.  The Certification for Appeal form reveals that this 
request had been withdrawn by the veteran, and there do not 
appear to be any outstanding hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed May 1957 decision, the RO denied service 
connection for varicose veins, bilateral.

2.  The evidence associated with the claims file subsequent 
to the May 1957 rating decision, when viewed in the context 
of the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for varicose veins.


CONCLUSIONS OF LAW

1.  The May 1957 rating decision denying entitlement to 
service connection for varicose veins, is final.  38 U.S.C.A. 
§§ 5103A, 5107(b), 7105 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 20.302 (2000).  

2.  The evidence received subsequent to the May 1957 rating 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for varicose veins have not been met.  38 U.S.C.A. 
§§ 5108, 5103A, 5107(b), 7105 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for varicose 
veins on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection for this disorder was first considered and 
denied by the RO in a May 1957 rating decision.  The veteran 
did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In a letter received by the RO in September 1999, the veteran 
made a claim of "intense leg pain," which was characterized 
by the RO as a request to reopen the veteran's earlier claim 
of service connection for varicose veins.  By rating decision 
in October 1999, the RO denied the request to reopen on the 
grounds that the veteran had failed to submit new and 
material evidence.  The veteran disagreed with that decision 
and initiated this appeal.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted, which are 
also effective November 9, 2000.  See 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA and the accompanying regulations redefine 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Id.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed both 
to reopen his claim and to establish service connection.  
Recently, the veteran was issued a Statement of the Case in 
February 2000, which set forth the basis for denial of his 
claim, and explained the evidence necessary to substantiate 
the claim.  Under these circumstances, the Board finds that 
although the RO has not had an opportunity to apply the VCAA 
to this case, the requirements under the law essentially have 
been satisfied, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).

As noted earlier, the veteran claims he is entitled to 
service connection for varicose veins, which he claims had 
its onset during active service.  Service connection means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

In the May 1957 rating decision, the RO determined that the 
evidence then of record did not establish that the veteran's 
varicose veins were incurred in or aggravated by his military 
service.  The evidence associated with the file at the time 
of that decision included the veteran's service medical 
records and a VA examination conducted in April 1957.

The relevant evidence associated with the claims file 
subsequent to the May 1957 rating decision consists of a VA 
medical report dated February 1999.  This report noted the 
veteran to have many varicosities in the saphenous vein of 
his right leg.  The evidence of record subsequent to May 1957 
also includes submissions from the veteran pertaining to his 
employment history and to his history of service in Korea.  
These submissions were dated June and September 2000, 
respectively.
 
Based on the foregoing evidence, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen the his claim for entitlement to service 
connection for varicose veins.  The evidence missing at the 
time of the May 1957 rating decision was medical evidence to 
show that the veteran's varicose veins were incurred or 
aggravated during active service, or were causally related to 
the veteran's service-connected duodenal ulcer or post-
traumatic stress syndrome.  While additional documents have 
been associated with the file subsequent to the RO's May 1957 
rating decision, the record still does not contain any such 
evidence.  Therefore, the evidence presented by the veteran 
is not so significant that it must be considered in order to 
fairly decide the merits of the appeal.   

The February 1999 VA medical record merely establishes the 
existence of varicosities, without providing a competent 
medical opinion attributing this present disorder to the 
veteran's service, or to a service-connected disability.  
While not cumulative or redundant, this evidence fails to 
address the issue of nexus to service, and therefore it lacks 
materiality under 38 C.F.R. § 3.156(a).  Regarding the 
submissions which detail the veteran's employment history and 
Korean service chronology, the Board finds that this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, namely, whether the veteran's 
varicose veins condition is causally or etiologically related 
to service, or to a service-connected disability.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the previously 
disallowed claim for service connection for varicose veins, 
and the appeal is denied.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for varicose 
veins, the appeal is denied.


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

